DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "hydrocarbon" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claims 5 and 10  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 is unclear as to whether the membrane alternatively exhibits the bubble point condition or the IPA flow.
Claim 10 in line 3 recites “or the filtration membrane”, the claim is unclear as to whether the fluoropolymer refers to the support thermoplastic fluoropolymer; the term membrane as alternative is not clear, because the flow path must include the membrane; e.g. the flow path directs the fluid from one side of the filter, through the membrane and through the other opposite side of the filter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,  7, 8, 9, 10, 11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 20090283468) in view of Fall et al (US 7,922,006).  Nomura discloses a pleated filter  comprising a polyimide membrane and a support layer supporting the membrane, and alternatively a second layer on top of the membrane and having an edge and providing a fluid tight seal; the support and top layer are made from fluoropolymer materials (Fig. 4, elements 7, 5, and 9; paragraphs [0010]-[0019], and paragraph [0039]-[0041]).  This reference although provide bonded edges, are not specifically directed to heat bonding. Pleating and bonding the membrane and support combination is disclosed in this reference (paragraph[0028]); the fabrication of filter cartridges is further disclosed in the later paragraph.  The construction material of other parts of the filter are made from polyethylene, between others (paragraph [0044]).  This reference is lacking the particular method of bonding, which suggest that any conventional method for sealing filter edges can be used.
Fall et al teach sealing filter edges and therefore sealing the membrane and support layer or layers to the end cap in a filter or to the filter and drainage layer  (column 3, lines 17-67).  This reference teaches using the sealing or bonding of the filter and filter endcap by heating or heat bonding, or 
As to claim 2, heat bonding requires the melting of a portion of at least one portion of the layered material, and applying the required temperature to melt the polymer used I order to produce the bonding is inherently required.
As to claim 3, that conditions are inherent of polyimide materials known in the art, therefore, it would have been obvious to one skilled in the ordinary art at the time this invention was made would have been motivate, based on the intended use to select polyamides, such as Kapton ® (recognized by applicant as a membrane of the prior art, see specification).
As to claim 4, the membrane is Nomura is not limited to a particular thickness; however, the skilled in the art at the time this invention was made would have been motivated to use a high strength membrane with an adjusted thickness, to improve membrane flux, since it is known in the art that reducing the membrane thickness increase membrane permeation flux.
As to claim 5, the membrane in Nomura is a microfiltration membrane (claim 6, and paragraph [0039).
As to claim 7, the thermoplastic fluoropolymers are disclosed in Nomura (paragraph [0041}).
Limitations of claim 8 are covered by the discussion of the filter configuration above in Nomura(see Figures).
As to claim 9, the filter cartridges and placed in conventional housings, as shown in Fall et al ( Fig. 8), which housing is provided with an inlet and an outlet ( elements 56 and 58). Nomura also teaches providing the filter within a housing and providing a manifold connected to the filter, (e.g. inlet and outlet manifold).
As to claim 11, the filter is intended in both references for filtering fluids ( see Nomura at paragraph [0029]).

Limitations of claims 15-18 repeat limitations of claims 1-10 discussed above, and are therefore considered as discussed in this combination of references.
Claims 6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 20090283468) in view of Fall et al (US 7,922,006) as applied to claims 1-5, and 7-11 above, and further in view of TW201703851 (A).  Nomura discloses he filter and the filter elements and the polyimide membrane, as discussed above, the membrane properties as in this claim is not particularly disclosed.  TW”851 discloses microporous polyimide porous membranes for filtering fluids, including water filtration and the membrane made from 60 % to 99,5 % of polyamide (abstract, paragraphs [0099], and [0167]), the membrane has a flat configuration and therefore can be also pleated. The skilled artisan at the time this invention was made would have been motivated to use this type of permeable membranes in a conventional pleated configuration as in the module of the combine references of Nomura and Fall et al discussed above, since Nomura requires a microporous membrane for its filter, and the membrane is not limited other than polyimide can be used in that embodiment.
Claims 12-14 are intended for separation of the listed compounds from hydrocarbon (as interpreted).  The membrane in these combination of references is hydrophilic and allow the permeation of hydrophilic compounds, as compared to hydrocarbon, therefore the permeation of hydrophilic liquids or vapors is predicted by the ordinary skilled in the art at the time this invention was made.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reference 20150182513 discloses a filter with polyethylene filter housing.  JP02005035300 disclose  bonding polyimide to polytetrafluoroethylene by heat bonding, and bonding properties of FEP.  Additional references are cited as showing the state of the art in polyimide membranes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANA M FORTUNA/Primary Examiner, Art Unit 1779